           Case 6:19-cv-00054 Document 1 Filed on 06/17/19 in TXSD Page 1 of 4



                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      VICTORIA DIVISION

ROBERT PARKER                                        §
                                                     §
          Plaintiff,                                 §
                                                     §
v.                                                   §            CIVIL ACTION NO. 6:19-cv-54
                                                     §
EVANSTON INSURANCE COMPANY,                          §
                                                     §
          Defendant.                                 §

                                        NOTICE OF REMOVAL

            Defendant Evanston Insurance Company (“Evanston”), pursuant to 28 U.S.C. §§ 1441 and

1446, files this Notice of Removal of the captioned action, Cause No. CV-0082475; Robert Parker

v. Evanston Insurance Company; In the 24th Judicial District Court, Victoria County, Texas. In

support of this Notice of Removal, Evanston respectfully submits the following:

1.          Robert Parker (“Plaintiff”) commenced the captioned action by filing his Original Petition

on May 20, 2019, in the 24th Judicial District Court of Victoria County, Texas. Evanston was

served on May 23, 2019.

2.          Evanston has requested certified copies of all process, pleadings, and orders from the 24th

Judicial District Court of Victoria County. As of the date of this filing, the certified copies of the

state court file have not been received. Evanston will supplement this notice with the state court

file on receipt. A list of the documents contained in that file is included for the Court’s review.

3.          The Petition alleges that Plaintiff is an individual residing in Texas.1 The Petition alleges

that Evanston is “a ‘Foreign Surplus Lines” insurance company licensed and authorized to engage




1
    Petition, ¶ 2.
        Case 6:19-cv-00054 Document 1 Filed on 06/17/19 in TXSD Page 2 of 4



in the business of insurance in the State of Texas.”2 In fact, Evanston is an Illinois corporation

with its principal place of business in Deerfield, Illinois.

4.       Plaintiff seeks “in excess of $100,000 and less than $200,000.”3

5.       Evanston does not admit the underlying facts as alleged by Plaintiff in his Original Petition

or as summarized above. Evanston expressly denies that it has any liability to Plaintiff.

6.       This Notice of Removal is filed within 30 days of service of the Original Petition and is

therefore timely under 28 U.S.C. § 1446(b).

                                        DIVERSITY JURISDICTION

7.       This Court has original jurisdiction pursuant to 28 U.S.C. § 1332 (a), and this matter is

removable to this Court pursuant to 28 U.S.C. § 1441(a), because there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,000 exclusive of

interest and costs. Plaintiff is a resident of Victoria County, Texas. Evanston is incorporated in

Illinois with its principal place of business in Illinois.

8.       The amount in controversy exceeds the jurisdictional minimum of $75,000 set by 28 U.S.C.

§ 1332(a). In the Original Petition, Plaintiff alleges he seeks monetary relief “in excess of

$100,000 and less than $200,000.”4

9.       On August 14, 2018, counsel for the insureds submitted a purported statutory demand letter

to Evanston, setting the demand at $77,641.38.5 A response to that letter went out over William

Potter’s signature on October 15, 2018.




2
  Petition at ¶ 3.
3
  Petition at ⁋ 4.
4
  Petition at ⁋ 4.
5
  Exhibit 1 to this Notice, incorporated here for all purposes.
        Case 6:19-cv-00054 Document 1 Filed on 06/17/19 in TXSD Page 3 of 4



                                         REMOVAL PROCEDURE

10.      The clerk of the 24th Judicial District Court of Victoria County, Texas has been provided

notice of this Removal.

11.      The following exhibits are attached to this notice and incorporated here by reference:

             a. Index of matters being filed;

             b. List of all parties and counsel of record; and

             c. Copies of pleadings, process, and orders requested from the 24th Judicial District
                Court of Victoria County, Texas.6

             d. Exhibit 1, demand letter dated August 14, 2018.

                                                CONCLUSION

12.      Based on the foregoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Evanston hereby removes this

case to this Court for trial and determination.

                                                    Respectfully submitted,


                                                    /s/ Martin R. Sadler_________________________
                                                    Martin R. Sadler
                                                    Texas Bar No.: 00788842
                                                    Federal ID No. 18230
                                                    msadler@lawla.com
                                                    LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
                                                        A LAW CORPORATION
                                                    801 Travis Street, Suite 1800
                                                    Houston, Texas 77002
                                                    Telephone: (713) 222-1990
                                                    Facsimile: (713) 222-1996

                                                    ATTORNEY-IN-CHARGE FOR DEFENDANT,
                                                    EVANSTON INSURANCE COMPANY



6
  The state court file has been requested. We have attached copies of the documents from the state court file that are
in our current possession. This Notice will be supplemented with the actual state court file on receipt.
      Case 6:19-cv-00054 Document 1 Filed on 06/17/19 in TXSD Page 4 of 4



OF COUNSEL:

Christine R. Edwards
Texas Bar No. 24107329
Federal ID No. 3272073
cedwards@lawla.com
LUGENBUHL, WHEATON, PECK, RANKIN & HUBBARD,
   A LAW CORPORATION
801 Travis Street, Suite 1800
Houston, Texas 77002
Telephone: (713) 222-1990
Facsimile: (713) 222-1996

                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 17th day of June, 2019, a copy of the foregoing has been
served upon all counsel of record in this action by ECF Filing and/or facsimile, properly addressed
to:

       Sean H. McCarthy
       smccarthy@whlaw.com
       P. Griffin Bunnell
       gbunnell@whlaw.com
       Williams Hart Boundas Easterby, LLP
       8441 Gulf Freeway, Suite 600
       Houston, Texas 77017

       Andrew C. Cook
       acc@texinsurancelaw.com
       The Cook Law Firm, PLLC
       8441 Gulf Freeway, Sixth Floor
       Houston, Texas 77017


                                             /s/ Martin R. Sadler
                                             Martin R. Sadler
